Exhibit 10.3

AEP INDUSTRIES INC.
Restricted Stock Grant Certificate
Under 2005 Stock Option Plan

Date of Grant:                       

Name of Employee:                          

Grant Amount:                          

This is to certify that, effective on the date of grant specified above, the
Board of Directors/Compensation Committee of AEP Industries Inc. (the “Company”)
has granted to the above-named employee (the “Employee”) the number of shares of
Common Stock, $.01 par value per share, of the Company (the “Stock”) set forth
above pursuant to the Company’s 2005 Stock Option Plan (the “Plan”).

The terms and conditions of the award granted hereby, in addition to the terms
and conditions contained in the Plan, are as follows:

1.    As used herein, the following terms shall have the following meanings:

“Adjusted Grant Amount” shall mean the actual number of shares of Stock granted
to the Employee pursuant to this Agreement (rounded to the nearest whole share),
as finally determined as of the end of the current fiscal year of the Company as
follows:

(i)           in the event that the Company’s actual EBITDA for such fiscal year
equals or exceeds Forecasted EBITDA for such fiscal year, the Adjusted Grant
Amount shall mean the Grant Amount set forth above;

(ii)          in the event that the Company’s actual EBITDA for such fiscal year
is less than Forecasted EBITDA for such fiscal year, but is not less than eighty
percent (80%) of such forecast, the Adjusted Grant Amount shall mean the Grant
Amount set forth above, reduced by the same percentage by which actual EBITDA is
lower than Forecasted EBITDA for such fiscal year; or

(ii)          in the event that the Company’s actual EBITDA for such fiscal year
is less than eighty percent (80%) of Forecasted EBITDA, the Adjusted Grant
Amount shall be zero.

“Change of Control” shall have the meaning ascribed to such term in the Plan.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“EBITDA” shall mean, for any fiscal year, the Company’s earnings for such fiscal
year before provision for interest, taxes, depreciation and amortization, as
determined in accordance with United States generally accepted accounting
principals (“GAAP”).

“Forecasted EBITDA” shall mean, for any fiscal year, the Company’s forecast of
EBITDA for such fiscal year, as approved by the Board of Directors of the
Company and as provided to the Employee as of the date of the grant hereunder.

“Parent” shall have the meaning set forth in section 425(e) of the Code.

“Subsidiary” shall have the meaning set forth in section 425(f) of the Code.

“Termination Due to Business Divestiture” shall mean the termination of
employment of the Employee due to a transaction or series of related
transactions (other than a transaction or series of transactions that are part
of a Change of Control) that result in a divestiture, sale, transfer, assignment
or other disposition of any division, subsidiary, business unit, product line or
group, or any other asset of the Company or any of its affiliates.


--------------------------------------------------------------------------------




2.    The Employee may not sell, assign, transfer, pledge, hypothecate, mortgage
or otherwise dispose of, by gift or otherwise, or in any way encumber all or any
of the Stock granted hereby until such time as such Stock becomes vested
pursuant to the provisions of this Agreement.

3.    Subject to the terms and conditions set forth herein, the shares of Stock
covered by this grant shall vest and become deliverable only in accordance with
the following schedule:

 

Vesting Period

 

Percentage of Adjusted Grant Amount to
be Issued to Employee

 

Within first year from date of grant:

 

0

%

Beginning one year from date of grant:

 

20

%

Beginning two years form date of grant:

 

40

%

Beginning three years from date of grant:

 

60

%

Beginning four years from date of grant:

 

80

%

Beginning five years from date of grant:

 

100

%

 

4.    The Employee shall not be entitled to any rights as a stockholder of the
Company in respect of any shares of Stock covered by this grant until such
shares of Stock become vested pursuant to the provisions of this Agreement.

5.    At the end of each vesting period (or as soon as practicable thereafter),
the Company shall deliver a certificate or certificates representing the shares
of Stock vested as of such period to the Employee or his designee. Such
certificate shall be registered in the name of the Employee.

6.    In the event that the Employee’s employment as an employee of the Company
or of any Parent or Subsidiary (hereinafter the “Employee’s employment”) is
terminated prior to the time that the shares of Stock granted hereby have fully
vested (other than as set forth in Section 7 below), the unvested portion of the
grant will terminate automatically and will be forfeited to the Company
immediately and without further notice.

7.    All shares of Stock granted hereunder shall become immediately vested in
the event of:

(i)           the death of the Employee;

(ii)                             the permanent disability (within the meaning of
section 22(e)(3) of the Code) of the Employee;

(iii)         a Termination Due to Business Divestiture; or

(iv)        a Change of Control.

In the event that any of the foregoing occur before the end of a fiscal year,
for the purposes of determining the Adjusted Grant Amount for such Employee, 
year-to-date EBITDA as of the end of the fiscal quarter immediately preceding to
date of the event shall be annualized and compared to Forecasted EBITDA for such
fiscal year.

8.    The grant of Stock hereunder shall terminate and shall have no further
force or effect in the event that the Company’s actual EBITDA for the current
fiscal year is less than eighty percent (80%) of Forecasted EBITDA for such
fiscal year.

9.    This grant does not confer on the Employee any right to continue in the
employ of the Company or interfere in any way with the right of the Company to
determine the terms of the Employee’s employment.

10.  In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustments, if any, as it deems appropriate in the number and
kind of shares covered by this grant.

11.  The Company currently has an effective registration statement on file with
the Securities and Exchange Commission with respect to the shares of Stock
subject to this grant. The Company intends to maintain this registration but has
no obligation to do so. If the registration ceases to be effective, you will not
be able to transfer or sell Stock issued to you pursuant to this grant unless an
exemption from registration under applicable securities laws is available. You
agree that any resale by you of the shares of Stock issued pursuant to this
grant shall comply in all respects with the requirements


--------------------------------------------------------------------------------




of all applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and the
respective rules and regulations promulgated thereunder) and any other law,
rule or regulation applicable thereto, as such laws, rules, and regulations may
be amended from time to time. The Company shall not be obligated to either issue
the Stock or permit the resale of any Stock if such issuance or resale would
violate any such requirements.

 

12.  This grant and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which shall be controlling.
All interpretations or determinations of the Committee shall be binding and
conclusive upon the Employee and his legal representatives on any question
arising hereunder or under the Plan.

13.  All notices hereunder to the Company shall be delivered or mailed to the
following address:

AEP Industries Inc.
Attention:  Secretary
125 Phillips Avenue
South Hackensack, NJ  07606

Such address may be changed at any time provided notice of such change is
furnished in advance to the Employee.

14.  All notices hereunder to the Employee shall be to the Employee’s address as
appearing on the records of the Company.

 

AEP INDUSTRIES INC.

 

By:

 

 

 

Secretary

 

 


--------------------------------------------------------------------------------